DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Pang (US 2012/0226997). 
Claim 1, Robinson, except the feature placed within the square brackets, teaches a method of automatically providing a moderated debate comprising: 
in a system processing device having a display and a network connection, (Robinson: Figs. 1 and 2),
providing a method for a first debater to choose a topic and use a first debater communication device in communication with the system processing device to invite a second debater, (Robinson: A user (or group of users) chooses a topic that he/she wishes to debate and invites a second user (or group of users) to the debate, [0005, 0006, 0018, 0026]), using a second debater communication device in communication with the system processing device to a [[live video]] debate, (please see Pang),
providing a method for the first debater to argue the topic (Robinson: The communication can provide a first position on the topic and comprise a first argument purporting to support the first position, [0006]) via live video (please see Pang)  with the second debater  and for the system processing device to automatically mute the second debater during the first timed duration (please see Pang); 
providing a method for the second debater to argue the topic (Robinson: The timer can be used to track a response period, where the response period provides a time limit in which the second user is permitted to respond to the communication, [0006]) via live video (please see Pang)  with the first debater for a second timed duration and for the system processing device to automatically mute the first debater during the second timed duration (please see Pang), 
providing a method to record and save the debate video to a storage device.  (Robinson: archived debates, [0030] and debates made available for viewing [0019-0020] meaning it recorded and saved before made available for viewing).

Please notice that Robinson does not explicitly speak of a debate being a live video debate… Pang provides a mechanism to moderate a LIVE discussion, [0018] and controls who has the right to speak while others would be listening DURING the discussion, [0029]. Pang further teaches “while the host can enforce muting rules if people are not listening, veering off-topic, etc.,  there could be settings that automatically mute individuals for a configurable time (e.g., a penalty-box scenario) when violations occur. In addition, in an alternative embodiment, all meeting participants can be systematically muted when not in possession of the talking stick, [0030]”. And furthermore, Pang clarifies that when a talking stick is given to a participant, he or she is designated to speak, all other audio data for other endpoints involved in the meeting are muted/disabled, [0009].  A timer will control his/her given speaking duration, (e.g., 5, 2 or 30 mins, etc), [0023]). 

Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Pang into the teaching of Robinson for the purpose of providing the moderator or the processing device an ability to manually or automatically control the time fairly given to each debater and also to control a debater by muting if he or she starts interrupting the current speaker in a timely manner during a live video debate to provide greater enjoyment to the viewers.
Claim 2. The method of claim 1 wherein the first debater communication device is a smartphone.  (Robinson: Fig. 1, 104, 108; Pang: Fig. 1, 12b).
Claims 3 and 4, including providing a method for the first debater to argue the topic for a third timed duration and to mute the second debater during the third timed duration; and further including providing a method for the second debater to argue the topic for a fourth timed duration and to mute the first debater during the fourth timed duration.  (By obviousness since Robinson provides multiple rounds for a debate and as presented in claim 1, the combined method of Robinson and Pang presented an ability to time anyone and any presentation/argument as well as muting anyone at any time).
Claim 5. The method of claim 4 further including providing a method for a viewer to view the saved debate.  (Robinson: the debates (both during the debate and after completion of the debate) can be made available to non-participants for their review, [0019]).
Claim 7. The method of claim 6 further including providing a method for sharing the stored debate on social media.  (Robinson: [0019, 0020]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson and Pang further in view of Grant.
Claim 6. The method of claim 5 further including providing a method for the viewer to vote for the first or second debater. (Robinson does not, but Grant teaches viewers can also vote… for the overall winner, [0082]).

Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Grant into the teaching of Robinson for providing audiences/viewers opportunity to be part of a live video debate to provide greater enjoyment/interest to the viewers/audiences.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson and Pang further in view of Osminer.
Claim 8. The method of claim 7 further wherein the social media is YouTube. Robinson does not specify social media being youtube. Osminer teaches the feature, [0169].
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Osminer into the teaching of Robinson for the purpose of utilizing one of the most effective and popular medium for sharing information with others. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson and Pang and further in view of Raythod.
	Claim 9. The method of claim 1 wherein the first and second debater can redo 
	Robinson does not teach the feature of claim 9, Raythod discuss the users can pause or restart paused conversation or restart paused conversation as per schedule decided by both, [0092] and after ending current communication session, enabling both users to save conversations locally or at one or more external databases or servers or devices, [0050].

Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Raythod into the teaching of Robinson for the purpose of emphasizing on the saving feature to be performed at the end of the discussion/argument/debate.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651